DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 69, 72, 73, 75-78, 81, 82, 88, 91 and 92 are pending in the application. Claim 88 is withdrawn.  Claims 69, 72, 73, 75-78, 81, 82, 91 and 92 are currently under examination.
This office action is in response to the amendment filed on 4/7/2021.
All previous rejection not reiterated in this office action are withdrawn.
New Ground of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69, 72, 73, 75-78, 81, 82, 91 and 92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 69, the word “derived” renders the claim indefinite because the nature and number of derivative process is unknown. It is thus unclear what amino acid sequence the protein must have to meet the limitation of not “derived” from a naturally occurring adenovirus, or how much difference it must have to meet this limitation.
Dependent claims 72, 73, 75-78, 81, 82, 91 and 92 are rejected for same reason because they depend on claim 69.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 69, 72, 73, 75, 76, 81, 82, 91 and 92 is/are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by Roy et al (cited previously). 
Regarding claim 69, Roy discloses adenoviral vectors expressing heterologous proteins, wherein the vectors comprise recombinant mutations in E1A, E1B, (see paragraph 79 and 80).  SEQ ID NO: 6 has the same amino acid sequence as presently claimed SEQ ID NO: 3 that encodes an adenovirus penton polypeptide (see sequence alignment on page 6-7 of office action mailed on 12/12/2019.  SEQ ID NO: 82 disclosed by Roy has the same amino acid sequence as presently claimed SEQ ID NO:1 that encodes an adenovirus fiber polypeptide (see sequence alignment on page 7-8 of office action mailed on 12/12/2019.  Roy also disclose an adenovirus hexon polypeptide having amino acid sequence SEQ ID NO: 42, which meets the limitation of 
Regarding claim 72, Roy discloses composition comprising the recombinant adenoviral polynucleotide formulated in a pharmaceutically acceptable carrier (see paragraph [0105], lines 1-6).  
Regarding claim 73, Roy discloses host cell comprising the recombinant adenoviral polynucleotide (see paragraph [0090]).
Regarding claim 75, some of the host cell disclosed by Roy, for example, HEK 293, is able to grow in suspension (see paragraph [0090]).
Regarding claim 76, Roy disclose the adenoviral polynucleotide may further comprise at least an adenoviral 5’ inverted terminal repeat (see paragraph [0055], lines 5-9).
Regarding claims 81 and 82, Roy discloses adenoviral polynucleotide having deletion in E1A and/or E1B region, which is replication incompetent (see paragraph [0079]).
Regarding claims 91 and 92, the wherein clause does not limit the claimed polynucleotide to a particular structure. Since Roy discloses the recombinant adenoviral polynucleotide that anticipates the recombinant adenoviral polynucleotide of claims 91 and 92 structurally, the disclosure anticipates both claims 91 and 92.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 77 and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy (cited previously), in view of Furtado et al (Journal of Virology, 1989, vol. 63, no.8, pages 3423-3434).
The teaching of Roy has been discussed above.
However, Roy does not specifically mention the inclusion of adenoviral VAI or VAII, from Ad5 in the adenoviral vectors.
Furtado et al. teach adenovirus VAI and VAII RNA is one of the best-studied viral strategy to counteract cellular defense. Furtado et al. teach that VAI RNA blocks activation of the eIF-2 kinase produced by the cell, thereby enabling protein synthesis to proceed (see page 3423, 1st col).  Furtado et al. teach VAI RNAs of avian, simian and human can all fold to form highly based paired stem loop structure and can complement for the Ad2.  Furtado et al. teach that VAII encoded by Ad5 is also capable of forming a highly based paired stem loop structure and partially complement for the VAI function in virus infection studies (see page 3423, 2nd col., 2nd paragraph).
It would have been obvious to an ordinary skilled in the art to include VAI and VAII sequences into the adenoviral vector taught by Roy based on the known function of both VAI and VAII as taught by Furtado et al. The ordinary skilled in the art would be motivated to do so to increase transgene production in host cell following infection.  The sequences encoding Ad5 VAI and VAII are known in the art, and including both sequences from Ad5 into the vector taught by Roy would have been within the capability of an ordinary skilled in the art. Therefore, the claimed invention of both 77 and 78 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Response to Arguments
Applicant presented arguments directed to Roy in view of Colloca.  The arguments are considered moot in view of the rejection and discussion set forth above prompted by the claim amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/            Primary Examiner, Art Unit 1636